DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on August 31st, 2022, have been carefully considered.
No claim have been amended, added, or canceled.
Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhosale et al. [US2020/0320208]. Bhosale teaches protecting data based on a sensitivity level for the data.

Regarding claims 1, 9, and 15, Bhosale teaches a system [Bhosale paragraph 0033, first lines “…system…”] comprising: 
one or more processors [Bhosale paragraph 0033, first lines “…includes a processor and logic integrated with the processor…”], ; and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors [Bhosale paragraph 0011, middle lines “…a computer readable storage medium having program instructions embodied therewith, where the computer readable storage medium is not a transitory signal per se, and where the program instructions are executable by a processor to cause the processor to perform a method…”] to: 
initialize a data distribution policy for a first client of a storage system including defining one or more categories for classifying data files [Bhosale paragraph 0077, all lines “…the instance of data may include textual data, video data, image data, audio data, etc…” and paragraph 0079, last lines “…the sensitivity level for the instance of data may be determined utilizing metadata associated with the instance of data…the metadata may include one or more of a name of the instance of data, an owner of the instance of data, a file size of the instance of data, a platform in which the instance of data is utilized, a last update time for the instance of data, a time of creation of the instance of data, a heat value for the data, etc…”] stored within one or more storage components of the storage system [Bhosale figure 4, features 402, 406, and 416], and assigning a data sensitivity rating [Bhosale paragraph 0085, first lines “…the sensitivity level may include an integer value or any other numerical or textual value…”] to each of the defined categories [Bhosale paragraph 0081, first lines “…the sensitivity level for the instance of data may be determined utilizing the metadata associated with the instance of data…” and paragraph 0161, last lines “…based on data classification and tagging such as “sensitive,” and the location of the latest backup…”]; 
determine, for each of the storage components [Bhosale paragraph 0070, middle lines “…The storage system 400 may include a storage system manager 412 for communicating with a plurality of media on at least one higher storage tier 402 and at least one lower storage tier 406. The higher storage tier(s) 402 preferably may include one or more random access and/or direct access media 404, such as hard disks in hard disk drives (HDDs), nonvolatile memory (NVM), solid state memory in solid state drives (SSDs), flash memory, SSD arrays, flash memory arrays, etc., and/or others noted herein or known in the art. The lower storage tier(s) 406 may preferably include one or more lower performing storage media 408, including sequential access media such as magnetic tape in tape drives and/or optical media, slower accessing HDDs, slower accessing SSDs, etc…”], a sensitivity capability based on at least one or more network attributes or device attributes associated with the storage component [Bhosale paragraph 0072, last lines “…more frequently accessed data, data having a higher priority, data needing to be accessed more quickly, etc., may be stored to the higher storage tier 402, while data not having one of these attributes may be stored to the additional storage tiers 416, including lower storage tier 406…”]; 
scan the storage components to identify a first data file as a candidate for determining whether the first data file is stored in an appropriate storage component [Bhosale paragraph 0117, middle lines “…the analysis of the instance of data may include one or more of parsing text within the instance of data, performing image analysis within the instance of data, performing optical character recognition (OCR) for the instance of data, converting the instance of data to another format (e.g., from a PDF to text, etc.), comparing the instance of data to another instance of data, identifying one or more objects within the instance of data, etc…”]; 
classify the first data file to a first category from amongst the defined categories based on one or more attributes associated with the first data file [Bhosale paragraph 0081, first lines “…the sensitivity level for the instance of data may be determined utilizing the metadata associated with the instance of data…”]; 
determine whether the sensitivity rating assigned to the first category corresponds to the sensitivity capability for a first storage component that stores the first data file [Bhosale paragraph 0087, all lines “…where the sensitivity level is compared to one or more policies. In one aspect, each of the one or more policies may be predetermined. In another aspect, each of the one or more policies may indicate a schedule by which data is to be backed up, as well as a corresponding sensitivity level for the data and/or a backup location for the data…”]; and 
initiate an operation to secure the first data file [Bhosale paragraph 0133, middle lines “…the security module 1006 may implement one or more security actions received from the data analysis and management module 1004. In another aspect, the security module may compare the sensitivity level for the instance of data to one or more thresholds, and may perform one or more security actions in response to determining that the sensitivity level for the instance of data exceeds one or more thresholds…”], in response to determining the sensitivity rating assigned to the first category does not correspond to the sensitivity capability for the first storage component [Bhosale paragraph 0073, most lines “…logic configured to determine if the requested data set is stored to a lower storage tier 406 of a tiered data storage system 400 in multiple associated portions, logic configured to move each associated portion of the requested data set to a higher storage tier 402 of the tiered data storage system 400, and logic configured to assemble the requested data set on the higher storage tier 402 of the tiered data storage system 400…”].

Regarding claims 2, 10, and 16, as per claim 1, Bhosale teaches the plurality of instructions, when executed, further cause the one or more processors [Bhosale paragraph 0011, middle lines “…a computer readable storage medium having program instructions embodied therewith, where the computer readable storage medium is not a transitory signal per se, and where the program instructions are executable by a processor to cause the processor to perform a method…”] to: 
determine the sensitivity capability for a second storage component corresponds to the sensitivity rating assigned to the first category [Bhosale paragraph 0088, last lines “…a policy may indicate that data having a first sensitivity level is to be backed up to a first location, data having a second sensitivity level is to be backed up according to a second location different from the first location…”], in response to determining the sensitivity rating assigned to the first category does not correspond to the sensitivity capability for the first storage component [Bhosale paragraph 0133, middle lines “…the security module may compare the sensitivity level for the instance of data to one or more thresholds, and may perform one or more security actions in response to determining that the sensitivity level for the instance of data exceeds one or more thresholds…”], and wherein the operation to secure the first data file includes storing data of the first data file within the second storage component as a second data file [Bhosale paragraph 0073, most lines “…logic configured to determine if the requested data set is stored to a lower storage tier 406 of a tiered data storage system 400 in multiple associated portions, logic configured to move each associated portion of the requested data set to a higher storage tier 402 of the tiered data storage system 400, and logic configured to assemble the requested data set on the higher storage tier 402 of the tiered data storage system 400…”].

Regarding claims 3, 11, and 17, as per claim 1, Bhosale teaches the storing data of the first data file within the second storage component as the second data file [Bhosale paragraph 0088, last lines “…a policy may indicate that data having a first sensitivity level is to be backed up to a first location, data having a second sensitivity level is to be backed up according to a second location different from the first location…”] includes: 
instructing a backup application to resend [Bhosale paragraph 0088, middle lines “…a policy may indicate that data having a predetermined sensitivity level is to be immediately backed up…”], to the storage system [Bhosale paragraph 0033, first lines “…system…”], the data of the first data file, the backup application directing storage of the data of the first data file to the second data file within the second storage component [Bhosale paragraph 0088, last lines “…a policy may indicate that data having a first sensitivity level is to be backed up to a first location, data having a second sensitivity level is to be backed up according to a second location different from the first location…”].

Regarding claims 4, 12, and 18, as per claim 1, Bhosale teaches the defining the one or more categories includes: 
providing, as part of a set of inputs for a processing performed by a machine learning component [Bhosale paragraph 0137, last lines “…stored instances of data may be labeled as vulnerable to the historic data threat, and may be input into the cognitive network along with metadata associated with the historic data threat…”], attributes associated with the data files stored by the storage system [Bhosale paragraph 0138, most lines “…the metadata associated with the historic data threat may include an identification of the historic data threat, one or more types of data susceptible to and/or negatively affected by the historic data threat, one or more locations where the historic data threat has occurred, etc. In yet another aspect, the historic data threat may include one or more instance of malware (e.g., a malware attack, etc.)…”]; and 
receiving, as part of a set of outputs from the processing performed by the machine learning component [Bhosale paragraph 0144, middle lines “...and may output metadata determined to be vulnerable to the current data threat. This output metadata may be compared to metadata associated with one or more stored instances of data…”], the one or more defined categories for classifying data files stored within one or more storage components of a storage system, and the assigned data sensitivity ratings for each of the defined categories [Bhosale paragraph 0145, first half “…where one or more security aspects of the one or more stored instances of data determined to be vulnerable to the current data threat are adjusted. In one aspect, one or more security aspects of one or more stored instances of data may be adjusted by changing a sensitivity level for the stored instance of data…”].

Regarding claims 5, 13, and 19, as per claim 1, Bhosale teaches the defining the one or more categories further includes: 
providing, as part of the set of inputs for the processing performed by the machine learning component, an identifier for an industry associated with the first client [Bhosale paragraph 0154, all lines “…a news consumer may periodically query a news discovery service, and may parse most recent news articles reporting about ransomware attacks and may filter out specific industries or type of data or locations where these attacks are happening using concept extraction and filtering…” and paragraph 0150, all lines “…business critical data may be identified based on cognitive techniques and data-insights, and based on that information, enhanced and optimized techniques for data-aware mitigation…”].

Regarding claims 6, 14, and 20, as per claim 1, Bhosale teaches the defining the one or more categories further includes: 
providing, as part of the set of inputs for the processing performed by the machine learning component, one or more categories or data sensitivity ratings used for a different set of data files associated with a second client of the storage system [Bhosale paragraph 0051, all lines “…Community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns (e.g., mission, security requirements, policy, and compliance considerations)…” and paragraph 0087, middle lines “…where the sensitivity level is compared to one or more policies. In one aspect, each of the one or more policies may be predetermined…”].

Regarding claim 7, as per claim 1, Bhosale teaches the classifying the first data file to the first category based on one or more attributes associated with the first data file includes: 
determining, as at least one of the attributes, a file extension of a file associated with data stored within the first data file [Bhosale paragraph 0077, all lines “…the instance of data may include textual data, video data, image data, audio data, etc…” and paragraph 0115, middle lines “…the metadata associated with the data threat may include an identification of the data threat, one or more types of data susceptible to and/or negatively affected by the data threat…”(The examiner has determined the type of data would include the file extension as that defines the type of file.)].

Regarding claim 8, as per claim 1, Bhosale teaches the classifying the first data file to the first category based on one or more attributes associated with the first data file includes: 
performing a natural language processing of text of a file associated with data stored within the first data file to obtain at least one of the attributes [Bhosale paragraph 0117, middle lines “…the analysis of the instance of data may include one or more of parsing text within the instance of data, performing image analysis within the instance of data, performing optical character recognition (OCR) for the instance of data, converting the instance of data to another format (e.g., from a PDF to text, etc.), comparing the instance of data to another instance of data, identifying one or more objects within the instance of data, etc…”(The examiner has determined OCR would read on performing natural language processing of text.)].

Response to Arguments
Applicant's arguments filed on August 31st, 2022, have been fully considered but they are not persuasive.
Applicant argues the reference fails to teach determining the data sensitivity levels for each of the broad categories such as medical records or personal data. Applicant argues the reference Bhosale teaches individualized data sensitivity levels for each individual file. The examiner has determined that given the broadest reasonable interpretation of the claim limitation that a single file can be its own category. There is nothing that precludes examiner from using this interpretation. The claims do no specifically state what a category is or how many files are to be considered a category. Plus the claims state “for classifying data files” so it would read that each data file could have their own classification of category. In addition, the examiner has also determined the prior art states, in paragraph 0077, that “files” as well as “object” can have its sensitivity level determined, where the object can be interpreted as various files for applicant’s categories. Furthermore, the MPEP states in 2144.04(IV)(A) that variation in size or proportion are not sufficient to patentably distinguish over the prior art. The examiner suggests the applicant amend the claims to define what categories are suppose to contain so as to overcome the prior art. 
Applicant argues that Bhosale fails to determine any type of sensitivity for any type of storage component. The examiner disagrees and has determined Bhosale teaches highly sensitive data is backed up more frequently and as such is contained in the higher priority or faster tiered storage as can be seen in paragraph 0072, which states “more frequently accessed data, data having a higher priority, data needing to be accessed more quickly, etc., may be stored to the higher storage tier 402, while data not having one of these attributes may be stored to the additional storage tiers 416, including lower storage tier 406”. In addition paragraph 0087, teaches “where the sensitivity level is compared to one or more policies. In one aspect, each of the one or more policies may be predetermined. In another aspect, each of the one or more policies may indicate a schedule by which data is to be backed up, as well as a corresponding sensitivity level for the data and/or a backup location for the data”. The storage policy can move data to the storage level with the appropriate sensitivity as seen in paragraph 0088, which states “a policy may indicate that data having a first sensitivity level is to be backed up according to a first frequency, data having a second sensitivity level is to be backed up according to a second frequency different from the first frequency, etc. In another example, the frequency by which the data is backed up may include an associated timeline (e.g., hourly, daily, weekly, etc.). In yet another example, a policy may indicate that data having a predetermined sensitivity level is to be immediately backed up. In still another example, a policy may indicate that data having a first sensitivity level is to be backed up to a first location, data having a second sensitivity level is to be backed up according to a second location different from the first location”. The examiner maintains Bhosale teaches the limitations in question.
Applicant argues that Bhosale fails to teach determining whether each data file is stored in its appropriate storage component. The examiner refers applicant back to the prior argument above where Bhosale teaches determining that the storage sensitivity matches up with the correct storage policy using the correct storage tier.
Applicant argues that Bhosale fails to teach classifying any data file in any data category. The examiner refers applicant back to the first argument about classifying files into categories based on a sensitivity level. The examiner maintains that Bhosale teaches file categories given the broadest reasonable interpretation. The examiner maintains Bhosale teaches the limitations in question.
Applicant argues the file sensitivity level matches or doesn’t match the storage level sensitivity. The examiner refers applicant to the second argument above with regards to the storage policy handling the determining of whether or not the sensitivity level matches the storage level sensitivity. The examiner maintains that Bhosale teaches the entire claim as currently presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139